DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 16/411,650 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims of copending application from the same applicant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Here is a comparison between claim 1 of the instant application and claim 1 of the copending application.
Instant Application
16/411,579
Copending Application
16/411,650
Comparison

1.  A computer program product comprising a computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to:
Same
establish, with a processor, an interactive voice response system that is operable in a first human-spoken language;
establish, with a processor, a customer care system based on a first human-spoken language;
Similar
receive, with the processor, a communication 
request through a designated communication channel for a second human-spoken 

human-spoken language; and

human-spoken language;  determine, with the 

generate, with the processor, a simulated 
interactive voice response system that provides a service in the second 
human-spoken language, the simulated interactive voice response system routing a request in the second human-spoken language to a machine interpreter that translates the request into the first human-spoken language, the translated request being provided to the interactive voice response system to process the 

translated by the machine interpreter for output by the simulated interactive 
voice response system as the service in the second human-spoken language.

request;  and transition, with the processor, the request from the automated system to a simulated live agent engine that generates a simulated live agent 
session, the simulated live agent engine sending the request to a machine 
interpreter that translates the request into the first human-spoken language, 

service in the first human-spoken language, the machine interpreter translating the service into the second human-spoken language, the simulated live agent engine delivering the service in the second human-spoken language to the user. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 – 6, 8 – 13, and 15 – 20 are rejected under 35 U.S.C. 102 (a)(2)as being anticipated by London (US PAP 2016/0117593).
As per claims 1, 8, 15, London teaches a computer program product comprising a computer readable storage device having a computer readable program stored thereon, wherein the computer readable program when executed on a computer causes the computer to: 
establish, with a processor, an interactive voice response system that is operable in a first human-spoken language (“a default language associated with the conversational system”; paragraphs 17, and 58);  
receive, with the processor, a communication request through a designated communication channel for a second human-spoken language, the second human-spoken language being distinct from the first human-spoken language (“determines that the recognized input is not associated with a default language associated with the conversational system”; paragraph 17);  and 
generate, with the processor, a simulated interactive voice response system that provides a service in the second human-spoken language, the simulated interactive voice response system routing a request in the second human-spoken language to a machine interpreter that translates the request into the first human-spoken language, the translated request being provided to the interactive voice response system to process the request in the first human-spoken language, the processed request being 
translated by the machine interpreter for output by the simulated interactive 


	As per claims 2, 9, 16, London further discloses the designated communication channel is a dedicated telephone number (paragraphs 58, 173). 

	As per claims 3, 10, 17, London further discloses the designated communication channel is an Application Programming Interface (“application programming interfaces”; paragraph 127). 

	As per claims 4, 11, 18, London further discloses the request is for account information (“to hear account information”; paragraph 113). 

	As per claims 5, 12, 19, London further discloses the translated request is performed automatically by the interactive response system without any human customer care agent interaction (paragraph 17).

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over London (US PAP 2016/0117593) in view of Ghatage et al., (US PAP 2019/0139430).
As per claims 7, 14, London does not specifically that the computer is further caused to generate an avatar hat presents the service in the second human-spoken language.
Ghatage et al. disclose the VR platform may provide objects that depict avatars for each user speaking the same language.  For example, if the first user asks a question in English, the VR platform may provide, as part of the VR learning environment for the second user, objects that depict an avatar of the first user asking the question in Spanish (e.g., such that the avatars mouth matches that of a Spanish translation of the English question)[paragraph 26].
Therefore, it would have been obvious to one of ordinary skill in the art at the time was made to use avatars in IVR as taught by Ghatage et al. in London, because .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KAWATAKE teaches a bidirectional speech translation system.  Herold et al. teach a natural language interaction for smart assistant.  Hovestadt et al. teach a speech dialog control module includes an input device that receives a speech signal in a first language, which is different from the control instruction language.  Curry et al. teach an interactive conversational speech communicator method and system.  De Silva et al. teach an automated use of interactive voice response system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658